Title: To George Washington from Major General William Heath, 29 July 1779
From: Heath, William
To: Washington, George


        
          Dear Gene⟨r⟩al
          Mandavilles [Dutchess County, N.Y.]July 29th 1779
        
        I have the honor to forward to be disposed of as your Excellency may direct John Wardell master of the Bellona armed Transport Thos Robinson Serjt 64 Regt Thos Wilgis Corporal of d[itt]o—Jno. Chapman & Henry Henderson Seamen taken by Capt. Hopkins of the Light Dragoons at Phillips burgh yesterday morning.
        The works on this Side shall be pushed as fast as is in my Power but will not be done so Soon as they might be. General Parsons informed me the last evening, that from a differance of Judgement in the Engineers who Super[int]end them The works are much retarded—The first that Came had his Plan, the next disapproves it and the works must be taken down and altered, the Third differs from him and another alteration must be made not one Quarter of the Fatigue men that are daily Sent are Allowed to work. It is the province of the Engineers to direct the works and they must have their way. I hope no Imputation of negligence or delay will be attributed to the Troops. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      